Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II, reading on claims 10-15, and species A2, B1, C1, D1, and E2 in the reply filed on 11/10/2020 is acknowledged.  The traversal is on the ground(s) that there is not undue burden to examine the full scope of the claimed invention.  This is not found persuasive because the inventions have acquired a separate status in the art in view of different classification; the inventions and species have acquired a separate status in the art due to their divergent subject matter; the inventions and species require different fields of search; the prior art applicable to one invention or species would likely not be applicable to another invention or species; and the inventions are likely to raise different non-prior art issues under 101 and 112 .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: AW-3 (Figure 5); B1-P (Figure 5); B2-P (Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because there are two copies of the abstract with the same date and no annotations; it is not clear which one is applicable to the application.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the capture” and “the starting to leach”.  There is insufficient antecedent basis for this limitation in the claim.  These steps have not previously been defined. 
Claim 14 recites the limitation "the unbound sample".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0044309 by Yamashita et al. (Yamashita) in view of U.S. Patent No. 6375851 by Sterling et al. (Sterling) further in view of U.S. Patent Publication No. 2008/0177048 by Gagnon (Gagnon).
In regard to claim 10, Yamashita teaches a method for purifying a target molecule from one or more impurities in a sample using an apparatus (abstract; Figure 5; [0079]-[0089]). 
Yamashita teaches an apparatus comprising two separation units A1 and A2 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).  Yamashita teaches separation unit B (abstract; Figure 5, second analysis column 32; [0079]-[0089]).  Yamashita teaches all separation units have a fluid inlet and fluid outlet (abstract; Figure 5, trap column 30a, trap 
Yamashita teaches separation units A1 and A2 are both trap columns ([0079]-[0089]; [0059]-[0060]).  Yamashita teaches two trap columns are provided in parallel to provide more efficient processing ([0079]).  Yamashita teaches that separation unit B is a second analysis column ([0079]-[0089]; [0059]-[0060]).  Yamashita teaches that separation unit B is a different size and length from separation units A1 and A2 ([0059]-[0060]).  
Yamashita does not explicitly teach separation units A1 and A2 have the same chromatography matrix and that separation unit B having a different chromatography matrix from chromatography matrices A1 and A2.  However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the both trap columns have the same chromatography matrix in order to more efficiency process the samples.  It would be obvious that separation units A1/A2 and separation unit B have different chromatography matrices since they are different sizes and will accommodate different size stationary phases. 
Additionally, Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  Sterling teaches buffer reservoirs and sample solution (abstract; C3/L38-54).  Further, Sterling 
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 and A2 and a different chromatography matrix in separation unit B, as taught by Sterling, in the separation apparatus of Chin because Sterling recognizes that different zones of chromatography apparatus have separation units with the same separation matrix within a zone and a different separation matrix in subsequent zones. 
Yamashita teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 5, switching valves 28a and 28b; [0079]-[0089]). 
Yamashita teaches at least two buffer reservoirs and at least two pumps (Figure 5, organic solvent 38a, water 38b, liquid pumps 36a and 36b; [0079]-[0089]). 
Yamashita teaches a reservoir containing sample solution that is in fluid connection with the fluid inlets of separation units A1 and A2 (Figure 5, auto sampler 16; [0029]; [0079]-[0089]). 

Yamashita teaches recovering the target molecule from the fluid outlet of separation unit B ([0079]-[0089]). 
Yamashita teaches eluting the component from the trap column using a buffer with salts ([0063]).  
Modified Yamashita does not explicitly teach the sample is at a first pH and conductivity; Yamashita does not teach separation unit A2 is re-equilibrated and while the sample is loaded on separation unit A2 wherein the sample is at a first pH and conductivity enabling the target molecule to be bound to separation unit A2.
Gagnon teaches a method of separating and purifying target molecules (abstract; [0064]).  Gagnon teaches plasma samples ([0064]).  Gagnon teaches bind-elute mode ([0020]-[0023]; [0043]).  Gagnon teaches modifying pH or salt concentration to achieve desired elution conditions ([0020]-[0023]; [0043]).  Gagnon teaches fractionation of desired components with optimized buffer conditions ([0020]-[0023]; [0043]).  Gagnon teaches the column is equilibrated with a buffer with appropriate pH and conductivity in preparation for contacting the column with sample to be separated ([0077]).  

In regard to claim 12, Yamashita teaches the fluid outlet of separation unit A1 is at least part of the time in fluid communication with the fluid inlet of separation unit A2 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).  Yamashita teaches the fluid outlet of separation units A2 is at least part of the time in fluid communication with the fluid inlet of separation unit A1 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).
Gagnon teaches bind-elute mode ([0020]-[0023]; [0043]).  The combination of Yamashita and Gagnon will result in a method which captures the starting to leach target molecule from the respective column and directing to the other column in order to prevent contamination in the system. 
In regard to claim 13, Gagnon teaches removing virus from the sample (abstract; [0012]; [0039]; [0091]).  Gagnon teaches modifying pH or salt concentration to achieve desired elution conditions ([0020]-[0023]; [0043]).  Gagnon teaches fractionation of desired components with optimized buffer conditions ([0020]-[0023]; [0043]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a virus inactivation buffer, as taught by Gagnon, in the method of Yamashita in order to removed undesired contaminants from the system. 
claim 14, Yamashita teaches the fluid outlet of separation unit A1 is at least part of the time in fluid communication with the fluid inlet of separation unit A2 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).  Yamashita teaches the fluid outlet of separation units A2 is at least part of the time in fluid communication with the fluid inlet of separation unit A1 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).
Gagnon teaches bind-elute mode ([0020]-[0023]; [0043]).  The combination of Yamashita and Gagnon will result in a method which washes unbound sample from the respective separation unit while utilizing the other separation unit for sample separation. 
Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0044309 by Yamashita et al. (Yamashita) in view of U.S. Patent No. 6375851 by Sterling et al. (Sterling) further in view of U.S. Patent Publication No. 2008/0177048 by Gagnon (Gagnon), as noted above, further in view of U.S. Patent Publication No. 2007/0077555 by Nowak et al. (Nowak).
In regard to claim 11, modified Yamashita teaches the limitations as noted above.  Yamashita teaches the sample is a drug formulation, blood, blood plasma, urine, and similar ([0053]).  Yamashita does not teach the target molecule is an antibody.  
Nowak teaches a method of purifying blood and blood plasma formulations (abstract; [0008]-[0009]).  Nowak teaches the blood and plasma contains antibodies (abstract; [0008]-[0009]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an antibody target molecule, as taught by Nowak, in the method of Yamashita as antibodies are known components of blood and blood plasma samples. 
claim 15, modified Yamashita teaches the limitations as noted above.  Yamashita teaches the sample is a drug formulation, blood, blood plasma, urine, and similar ([0053]).  Yamashita does not explicitly teach the sample is a clarified sample. 
Nowak teaches a method of purifying blood and blood plasma formulations (abstract; [0008]-[0009]).  Nowak teaches filtering out viruses from blood and plasmas (abstract; [0008]-[0009]); filtering reads on clarified sample.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a clarified sample, as taught by Nowak, in the method of Yamashita as it is known in the art to filter viruses out of blood and plasma samples.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KARA M PEO/Primary Examiner, Art Unit 1777